EXHIBIT 10.1



Amendment No. 2 to the
Harman International Industries, Inc.
Deferred Compensation Plan



Pursuant to action by the Board of Directors, the Harman International
Industries, Inc. Deferred Compensation Plan, as amended and restated effective
June 1, 1997, as amended October 1, 1999 (the “Plan”), is hereby amended in the
following respects, effective December 16, 2003.



1.         Section 1.9 of the Plan, which defines “Change in Control,” shall be
amended so that in the first parenthetical phrase in Section 1.9(i), the term
“Exchange Act” is replaced by “Securities Exchange Act of 1934 (“Exchange
Act”)”.

2.         Section 1.38 of the Plan, which defines “Trust,” shall be amended to
include the following clause immediately before the end of the section:  “,
including any successor trustee and any successor trust”.

3.         Section 16.16(b) of the Plan is deleted.

Executed this 6th day of January, 2004, but effective as provided above.

HARMAN INTERNATIONAL INDUSTRIES, INC.



                                                                      By:    
/s/ Frank Meredith                               

                                                                      Title: Executive
Vice President